                                                   Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 1 of 13
MOR-1                                                                            UNITED STATES BANKRUPTCY COURT
CASE NAME:      Tailored Brands, Inc.                                                                                                                   PETITION DATE:             08/02/20
CASE NUMBER:    20-33900                                                                                                                                DISTRICT OF TEXAS:         Southern
PROPOSED PLAN DATE:     10/6/2020                                                                                                                       DIVISION:                  Houston

MONTHLY OPERATING REPORT SUMMARY
(Amounts in Thousands)
                                         MONTH                   Aug-20             Sep-20                Oct-20
REVENUES (MOR-6)                                                    99,860             146,130                                     146,130.00                               0.00                0.00                      0.00
OPERATING INCOME (LOSS) (MOR-6)                                    (37,748)            (27,332)                                    (27,332.00)                              0.00                0.00                      0.00
NET INCOME (LOSS) (MOR-6)                                          (55,808)            (33,507)                                    (33,507.00)                              0.00                0.00                      0.00
PAYMENTS TO INSIDERS (MOR-9)                                           385                 385                                           0.00                               0.00                0.00                      0.00
PAYMENTS TO PROFESSIONALS (MOR-9)                                      259               2,246                                           0.00                               0.00                0.00                      0.00
TOTAL DISBURSEMENTS (MOR-7)                                       (548,839)           (195,319)                                          0.00                               0.00                0.00                      0.00


***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                                                                                                   CHECK ONE

REQUIRED INSURANCE MAINTAINED                                                                      Are all accounts receivable being collected within terms?                                     Yes            No
   AS OF SIGNATURE DATE                                                               EXP.         Are all post-petition liabilities, including taxes, being paid within terms?                  Yes            No
_____________________________________                                                 DATE         Have all tax returns and other required government filings been timely paid?                  Yes            No
UMBRELLA                    YES                                                    05/01/21        Have any pre-petition liabilities been paid?                                                  Yes            No
D&O                         YES                                                    12/31/20         If so, describe          Payments made consistent with First Day Orders
PROPERTY                    YES                                                    05/01/21        Are all funds received being deposited into Debtor in Possession bank accounts?               Yes            No
WORKERS COMP                YES                                                    05/01/21        Were any assets disposed of outside the normal course of business?                            Yes            No
VARIOUS                     YES                                                    05/01/21         If so, describe
                                                                                                   Are all U.S. Trustee Quarterly Fee Payments current?                                          Yes            No



                                                                                                   What is the status of your Plan of Reorganization?                              Amended Plan Filed 10/6/20

ATTORNEY NAME:      Matthew D. Cavenaugh                                                                                            I certify under penalty of perjury that the following complete
FIRM NAME:          Jackson Walker LLP                                                            INITIALS _______                  Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            1401 McKinney St.                                                                                               MOR-9 plus attachments, is true and correct.
                    Suite 1900                                                                    DATE         _______
CITY, STATE, ZIP:   Houston, Texas 77010                                                                                                     SIGNED /s/ Holly Etlin                                    Chief Restructuring Officer
TELEPHONE/FAX:      713-752-4200 / 713-752-4221                                                     UST USE ONLY                                        (ORIGINAL SIGNATURE)                                               TITLE
                                                                                                                                                        Holly Etlin                                                  10/29/2020
MOR-1                                                                                                                                                   (PRINT NAME OF SIGNATORY)                                          DATE
[1]

A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and noticing agent at http://cases.primeclerk.com/TailoredBrands.
The location of the Debtors’ service address in these chapter 11 cases is: 6100 Stevenson Boulevard, Fremont, California 94538.




                                                                                                   Page 1 of 13
                                 Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 2 of 13
CASE NAME:        Tailored Brands, Inc.
CASE NUMBER:      20-33900



                                                   Notes to the Monthly Operating Report


INTRODUCTION:
This monthly operating report is unaudited and does not purport to represent financial statements prepared in accordance with GAAP nor are they intended
to fully reconcile to the financial statements prepared by the Debtors. Unlike the consolidated financial statements, the MOR reflects the assets and liabilities
of the Debtor(s), except where otherwise indicated. Information contained in the MOR has been derived from the Debtor’s books and records. Therefore, in
order to comply with their obligations to provide monthly operating reports currently during these Chapter 11 Cases, the Debtors have prepared this monthly
operating report using the best information presently available to them, which has been collected, maintained, and prepared in accordance with their
historical accounting practices. This monthly operating report is, thus, true and accurate to the best of the Debtors’ knowledge, information and belief based
on current available data. The results of operations and financial position contained herein are not necessarily indicative of results that may be expected for
any other period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future.


GENERAL METHODOLOGY:
The Debtors prepared this Monthly Operating Report relying primarily upon the information set forth in their books and records. Consequently, certain
transactions that are not identified in the normal course of business in the Debtors’ books and records may not be included in this Monthly Operating Report.
Nevertheless, in preparing this Monthly Operating Report, the Debtors made best efforts to supplement the information set forth in their books and records
with additional information concerning transactions that may not have been identified therein. All numbers are rounded to thousands, which may cause slight
differences to totals. The Debtors' fiscal periods do not align with calendar months. The fiscal period reported for August 2020 is August 2 - August 29. The
fiscal period for September is August 30, 2020 - October 3, 2020.
RESERVATION OF RIGHTS:
Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the
Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other
statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no
obligation to do so.




Notes to MOR-1:
The August MOR inadvertently listed the expiration date of the D&O insurance as 11/15/20. The correct expiration date of 12/31/20 is now listed.


Notes to MOR-2:
Balance sheet is presented as the combined total of Debtor entities in these cases and does not include eliminating accounting entries prepared in
accordance with GAAP. Furthermore, this information is based on unaudited information, which may not reconcile to the Debtors' final consolidated
financial statements for the period. Cash balances in balance sheet include cash not included in bank accounts, such as cash on hand, cash in transit
and other accruals.

Notes to MOR-3:
Balance sheet is presented as the combined total of Debtor entities in these cases and does not include eliminating accounting entries prepared in
accordance with GAAP. Furthermore, this information is based on unaudited information, which may not reconcile to the Debtors' final consolidated
financial statements for the period. Accounts payable accruals may include invoices that had not been evaluated as liabilities subject to compromise as
of month end. In this report these amounts are assumed to be post-petition obligations, pending the Debtors' normal-course invoice processing
assessment.

                                                                         Page 2 of 13
                                 Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 3 of 13
CASE NAME:        Tailored Brands, Inc.
CASE NUMBER:      20-33900



                                                    Notes to the Monthly Operating Report
Notes to MOR-4:
The Debtors have sought to allocate liabilities between the prepetition and postpetition periods based upon the information available at the time of, and
research conducted in connection with, the preparation of this MOR. As additional information becomes available and further research is conducted, the
Debtors’ allocation of liabilities between the prepetition and postpetition periods may change. The liability information, except as otherwise noted, is listed
as of the close of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend, supplement or otherwise modify this MOR as
necessary and appropriate. Accrued expenses have not been evaluated as liabilities subject to compromise and are subject to material change.

Notes to MOR-5:
Aging represents open and outstanding invoices that have been entered into the Debtors' accounts payable system. The aging does not include accruals
for invoices not yet received or approved and is aged based on due date.

Accounts receivable aging only represents trade receivables. The balance of accounts receivable primarily consists of credit card receivables, and credit
card reserves.

Notes to MOR-6:
All amounts are for the entire fiscal month, as described in the general methodology note. Fiscal September consists of 5 weeks.


Notes to MOR-7:
Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
designated categories and subject to certain terms and conditions. This relief generally was designed to preserve the value of the Debtors’ business and
assets. The Debtors have paid and continue to pay undisputed post petition obligations in the ordinary course of business.

Intercompany receipts and disbursements are excluded from this report. Based on centralized cash management practices, non-Debtor entities may make
payments on behalf of other Debtor entities. To conform to U.S. Trustee disbursement reporting requests to track disbursements by Debtor and for purposes
of quarterly fee calculations, the Debtors have made a reasonable effort to assign these disbursements to the entity on whose behalf the payment was
made. However, this assignment may differ from the final intercompany accounting. Both Receipts and Disbursements are provided on book basis.


Notes to MOR-8:
The Debtors perform all bank account reconciliations in the ordinary course of business. Copies of the bank account statements and reconciliations are
available for inspection upon request by the Office of the United States Trustee. Balances represent book balance.


Notes to MOR-9:
The list of insiders is consistent with public disclosures of Tailored Brands, Inc. and other filings associated with this Chapter 11 case. Payments
to ordinary course professionals or consultants are not included in MOR-9.




                                                                         Page 3 of 13
                     Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 4 of 13
CASE NAME:           Tailored Brands, Inc.
CASE NUMBER:         20-33900

UNITED STATES BANKRUPTCY COURT
MOR-2 - COMPARATIVE BALANCE SHEETS

PETITION DATE:                     08/02/20
DISTRICT OF TEXAS:                 Southern
PERIOD:                      As of October 3, 2020


                                 COMPARATIVE BALANCE SHEETS
                                             (Amounts in Thousands)

Unaudited                                                            TLRD         TLRD        TLRD
ASSETS                                                              MONTH        MONTH        MONTH
                                                                    Aug-20       Sep-20       Oct-20
CURRENT ASSETS
 Cash and cash equivalents                                            $39,412      $30,694
 Restricted cash                                                       80,920       44,955
 Accounts receivable, net                                              23,739       23,821
 Inventories                                                          676,165      650,582
 Other current assets                                                 110,264      100,465
TOTAL CURRENT ASSETS                                                 $930,500     $850,517              0
Noncurrent assets:
 Property and equipment, net                                          $304,160    $296,670
 Operating lease right-of-use assets                                   648,214      622,963
 Rental product, net                                                    99,088       96,152
 Intangible assets, net                                                 23,534       23,516
 Other assets                                                            1,182        1,819
TOTAL NONCURRENT ASSETS                                             $1,076,178   $1,041,120            $0

TOTAL ASSETS                                                        $2,006,678   $1,891,637            $0

*See MOR Notes
             MOR-2


                                                     Page 4 of 13
                       Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 5 of 13
CASE NAME:                        Tailored Brands, Inc.
CASE NUMBER:                      20-33900

UNITED STATES BANKRUPTCY COURT
MOR-3 - COMPARATIVE BALANCE SHEETS

PETITION DATE:                                08/02/20
DISTRICT OF TEXAS:                            Southern
PERIOD:                                 As of October 3, 2020


                                COMPARATIVE BALANCE SHEETS
                                            (Amounts in Thousands)

Unaudited
LIABILITIES                                                              MONTH         MONTH         MONTH
                                                                         Aug-20        Sep-20        Oct-20
LIABILITIES
POST-PETITION LIABILITIES (MOR-4)                                        $1,308,480    $1,226,342

LIABILITIES SUBJECT TO COMPROMISE (LSTC) *See MOR Notes
TOTAL LIABILITIES SUBJECT TO COMPROMISE                                   1,268,100     1,268,506             $0

TOTAL LIABILITIES                                                        $2,576,580    $2,494,848             $0
EQUITY
 Common stock                                                                   512           512
 Capital in excess of par                                                   518,322       518,891
 Accumulated deficit                                                     (1,077,515)   (1,111,021)
 Accumulated other comprehensive loss                                        (1,221)       (1,593)
 Treasury stock, at cost                                                    (10,000)      (10,000)
TOTAL STOCKHOLDERS' DEFICIT                                               ($569,902)    ($603,211)            $0

TOTAL LIABILITIES & EQUITY                                               $2,006,678    $1,891,637             $0

*See MOR Notes
                          MOR-3


                                                          Page 5 of 13
                             Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 6 of 13
CASE NAME:                   Tailored Brands, Inc.
CASE NUMBER:                 20-33900

UNITED STATES BANKRUPTCY COURT
MOR-4 - SCHEDULE OF POST-PETITION LIABILITIES

PETITION DATE:                         08/02/20
DISTRICT OF TEXAS:                     Southern
PERIOD:                          As of October 3, 2020


                                        COMPARATIVE BALANCE SHEETS
                                                     (Amounts in Thousands)

Unaudited
                                                                              MONTH        MONTH        MONTH
                                                                              Aug-20       Sep-20       Oct-20
Current liabilities:
 Accounts payable                                                                76,691       85,822
 Accrued expenses and other current liabilities                                 222,396      205,300
 Current portion of operating lease liabilities                                 186,052      165,373
 Current portion of long-term debt                                              260,000      232,123
Total current liabilities                                                      $745,139     $688,618

Noncurrent liabilities:
 Operating lease liabilities                                                     527,055      501,668
 Deferred taxes and other liabilities                                             36,286       36,056
Total noncurrent liabilities                                                    $563,341     $537,724
TOTAL POST-PETITION LIABILITIES (MOR-3)                                       $1,308,480   $1,226,342

*See MOR Notes
                     MOR-4




                                                            Page 6 of 13
                 Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 7 of 13
CASE NAME:            Tailored Brands, Inc.
CASE NUMBER:          20-33900

UNITED STATES BANKRUPTCY COURT
MOR-5 - POST-PETITION AP/AR AGING

PETITION DATE:                  08/02/20
DISTRICT OF TEXAS:              Southern
PERIOD:                   As of October 3, 2020


                       AGING OF POST-PETITION PAYABLES
                                     (Amounts in Thousands)

Unaudited

          DAYS                   Aug-20                          Sep-20              Oct-20
Current                                    $6,519                         $22,425
1-30                                       29,207                           9,661
31-60                                       5,205                            (479)
61+                                         1,114                           5,627
TOTAL                                     $42,045                         $37,234

                       AGING OF ACCOUNTS RECEIVABLES
                                     (Amounts in Thousands)

Unaudited

          DAYS                   Aug-20                          Sep-20              Oct-20
Current                                        $77                           $65
1-30                                            85                            44
31-60                                           16                            53
61+                                            249                            84
TOTAL                                         $426                          $246
*See MOR Notes
                      MOR-5


                                                  Page 7 of 13
        Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 8 of 13
CASE NAME:                                       Tailored Brands, Inc.
CASE NUMBER:                                     20-33900

UNITED STATES BANKRUPTCY COURT
MOR-6 - CONSOLIDATED STATEMENTS OF OPERATIONS

PETITION DATE:                                       08/02/20
DISTRICT OF TEXAS:                                  Southern
PERIOD:                                          Aug 30, 2020 - Oct 3, 2020


                     Consolidated Statements of Operations
                               (Amounts in Thousands)

Unaudited
                                                       MONTH             MONTH          MONTH
                                                       Aug-20            Sep-20         Oct-20
Revenues and other:
      Retail clothing product                            78,455           109,617
      Rental services                                    15,690            28,271
      Alteration and other services                       5,715             8,242
                                                        $99,860          $146,130
Expenses:
 Costs of Sales                                         $85,421          $105,910
 Advertising expense                                      4,008             8,224
 Selling, general and administrative expenses            48,179            59,328
                                                       $137,608          $173,462
Other income and (expenses):
 Interest income                                             $3                   $2
 Interest expense                                        (3,700)              (4,609)

                                                         (3,697)              (4,607)

 Reorganization costs                                   (23,059)              (6,835)

Loss before income taxes                               ($64,504)         ($38,774)
 Benefit for income taxes                                (8,696)           (5,267)
Net loss                                               ($55,808)         ($33,507)

*See MOR Notes

            MOR-6



                                        Page 8 of 13
                      Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 9 of 13
CASE NAME:                                               Tailored Brands, Inc.
CASE NUMBER:                                             20-33900

UNITED STATES BANKRUPTCY COURT
MOR-7 - CASH RECEIPTS AND DISBURSEMENTS

PETITION DATE:                                                         08/02/20
DISTRICT OF TEXAS:                                                    Southern
PERIOD:                                                       Aug 30, 2020 - Oct 3, 2020


                                Cash Receipts and Disbursements
                                       (Amounts in Thousands)
                                                Case
                 Company Name                                    Cash Receipts             Cash Disbursements
                                              Number
JA Apparel Corp.                              20-33901    $                          -     $                (0)
Jos. A. Bank Clothiers, Inc.                  20-33903                          26,253                    (557)
Joseph Abboud Manufacturing Corp              20-33904                               -                       -
K&G Men's Company Inc.                        20-33902                          19,517                 (23,884)
Moores Retail Group Corp.                     20-33906                               0                     (75)
Moores The Suit People Corp.                  20-33910                          11,061                 (15,718)
MWDC Holding Inc.                             20-33908                               -                       -
Nashawena Mills Corp.                         20-33905                               -                       -
Renwick Technologies, Inc.                    20-33909                               -                       -
Tailored Brands Gift Card Co LLC              20-33914                               -                       -
Tailored Brands Purchasing LLC                20-33912                               -                       -
Tailored Brands, Inc.                         20-33900                             300                       -
Tailored Shared Services, LLC                 20-33913                          11,738                  (9,677)
TB UK Holding Limited                         20-33917                               -                       -
The Joseph A. Bank Mfg. Co., Inc.             20-33915                               -                       -
The Men's Wearhouse, Inc.                     20-33911                          92,979                (135,578)
TMW Merchants LLC                             20-33916                               -                       -
Tailored Brands Worldwide Purchasing Co.      20-33907                               -                  (9,830)
Total                                                     $                    161,847     $          (195,319)

*See MOR Notes

                                     MOR-7
                                               Page 9 of 13
      Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 10 of 13
CASE NAME:               Tailored Brands, Inc.
CASE NUMBER:             20-33900

UNITED STATES BANKRUPTCY COURT
MOR-8 - CASH RECONCILIATION

PETITION DATE:                            08/02/20
DISTRICT OF TEXAS:                        Southern
PERIOD:                             As of October 3, 2020


                              Bank Account Information
                                  (Amounts in Thousands)
                                                            ACCOUNT NUMBER    BANK
BANK NAME                COMPANY NAME
                                                                ENDING       BALANCE
BANK OF AMERICA          JA Apparel Corp.                        0812                8
BANK OF AMERICA          JA Apparel Corp.                        6780                -
BANK OF AMERICA          JA Apparel Corp.                        1966                -
BANK OF AMERICA          JA Apparel Corp.                        1882              151
BANK OF AMERICA          Jos. A. Bank Clothiers, Inc.            6750               53
BANK OF AMERICA          Jos. A. Bank Clothiers, Inc.            9015              264
BANK OF AMERICA          Jos. A. Bank Clothiers, Inc.            9028                -
BANK OF AMERICA          Jos. A. Bank Clothiers, Inc.            9031                -
BB&T                     Jos. A. Bank Clothiers, Inc.            1413                3
BBVA COMPASS             Jos. A. Bank Clothiers, Inc.            5091                5
FIFTH THIRD              Jos. A. Bank Clothiers, Inc.            4544                8
JPMORGAN CHASE           Jos. A. Bank Clothiers, Inc.            5203               13
KEY BANK                 Jos. A. Bank Clothiers, Inc.            1787                4
M&T BANK                 Jos. A. Bank Clothiers, Inc.            4286                4
PNC BANK                 Jos. A. Bank Clothiers, Inc.            0275               16
REGIONS BANK             Jos. A. Bank Clothiers, Inc.            2665                9
TD BANK                  Jos. A. Bank Clothiers, Inc.            5063                5
US BANK                  Jos. A. Bank Clothiers, Inc.            9441                9
WELLS FARGO              Jos. A. Bank Clothiers, Inc.            1077               57
BANK OF AMERICA          K&G Men's Company Inc.                  5103             (232)
BANK OF AMERICA          K&G Men's Company Inc.                  5111              158
BANK OF AMERICA          K&G Men's Company Inc.                  1178                -
BANK OF AMERICA          K&G Men's Company Inc.                  4984                -
BANK OF AMERICA          K&G Men's Company Inc.                  3284              552
BANK OF AMERICA          K&G Men's Company Inc.                  3297              361
BANK OF AMERICA          K&G Men's Company Inc.                  3307              882
FIFTH THIRD              K&G Men's Company Inc.                  6978              490
BANK OF MONTREAL         Moores The Suit People Corp.            -521               28
CIBC                     Moores The Suit People Corp.            7119               38
JPMORGAN CHASE           Moores The Suit People Corp.            0751            4,200
RBC                      Moores The Suit People Corp.            25-3               34
SCOTIA BANK              Moores The Suit People Corp.            2418              259

                                            Page 10 of 13
      Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 11 of 13
CASE NAME:               Tailored Brands, Inc.
CASE NUMBER:             20-33900

UNITED STATES BANKRUPTCY COURT
MOR-8 - CASH RECONCILIATION

PETITION DATE:                            08/02/20
DISTRICT OF TEXAS:                        Southern
PERIOD:                             As of October 3, 2020

SCOTIA BANK              Moores The Suit People Corp.          2612       46
SCOTIA BANK              Moores The Suit People Corp.          2817    1,729
SCOTIA BANK              Moores The Suit People Corp.          8815        -
SCOTIA BANK              Moores The Suit People Corp.          5914      141
SCOTIA BANK              Moores The Suit People Corp.          6015      738
SCOTIA BANK              Moores The Suit People Corp.          0414       75
SCOTIA BANK              Moores The Suit People Corp.          9912      209
TD CANADA TRUST          Moores Retail Group Corp.             3655       50
BANK OF AMERICA          Nashawena Mills Corp.                 5907        8
BANK OF AMERICA          Renwick Technologies, Inc.            1262        -
BANK OF AMERICA          Tailored Brands, Inc.                 5974        -
BANK OF AMERICA          Tailored Brands, Inc.                 6241        -
BANK OF AMERICA          TB UK Holding Limited                 5802        1
BANK OF AMERICA          Tailored Brands Worldwide Purchasin   5381      346
BANK OF AMERICA          Tailored Shared Services, LLC         5958      230
BANK OF AMERICA          Tailored Shared Services, LLC         5961        -
BANK OF AMERICA          The Men's Wearhouse, Inc.             2871   (4,334)
BANK OF AMERICA          The Men's Wearhouse, Inc.             2905       54
BANK OF AMERICA          The Men's Wearhouse, Inc.             3053      378
BANK OF AMERICA          The Men's Wearhouse, Inc.             0835    5,076
BANK OF AMERICA          The Men's Wearhouse, Inc.             1110        -
BANK OF AMERICA          The Men's Wearhouse, Inc.             1123        -
BANK OF AMERICA          The Men's Wearhouse, Inc.             4447      470
BANK OF AMERICA          The Men's Wearhouse, Inc.             4450      726
BANK OF AMERICA          The Men's Wearhouse, Inc.             4463      299
BANK OF AMERICA          The Men's Wearhouse, Inc.             4942    2,261
BANK OF AMERICA          The Men's Wearhouse, Inc.             3590    2,056
BANK OF AMERICA          The Men's Wearhouse, Inc.             3600        -
BANK OF AMERICA          The Men's Wearhouse, Inc.             7313        -
BANK OF AMERICA          The Men's Wearhouse, Inc.             6010        5
BANK OF HAWAII           The Men's Wearhouse, Inc.             5567        2
BB&T                     The Men's Wearhouse, Inc.             1391       14
FIFTH THIRD              The Men's Wearhouse, Inc.             9738       24
HSBC                     The Men's Wearhouse, Inc.             9585        2
JPMORGAN CHASE           The Men's Wearhouse, Inc.             9762   11,276
JPMORGAN CHASE           The Men's Wearhouse, Inc.             3698      152
KEY BANK                 The Men's Wearhouse, Inc.             2689       11
PNC BANK                 The Men's Wearhouse, Inc.             5202       96
                                            Page 11 of 13
      Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 12 of 13
CASE NAME:               Tailored Brands, Inc.
CASE NUMBER:             20-33900

UNITED STATES BANKRUPTCY COURT
MOR-8 - CASH RECONCILIATION

PETITION DATE:                            08/02/20
DISTRICT OF TEXAS:                        Southern
PERIOD:                             As of October 3, 2020

REGIONS BANK             The Men's Wearhouse, Inc.          4418       20
TD BANK                  The Men's Wearhouse, Inc.          1533       20
US BANK                  The Men's Wearhouse, Inc.          1130      132
WELLS FARGO              The Men's Wearhouse, Inc.          0476      281
JPMORGAN CHASE           The Men's Wearhouse, Inc.          9722   44,955
Total                                                              74,925

*See MOR Notes



MOR-8




                                            Page 12 of 13
                               Case 20-33900 Document 976 Filed in TXSB on 10/29/20 Page 13 of 13
CASE NAME:                                           Tailored Brands, Inc.
CASE NUMBER:                                         20-33900

UNITED STATES BANKRUPTCY COURT
MOR - 9 - PAYMENTS TO INSIDERS AND PROFESSIONALS [1]

PETITION DATE:                                                   08/02/20
DISTRICT OF TEXAS:                                              Southern
PERIOD:                                                 Aug 30, 2020 - Oct 3, 2020


                             PAYMENTS TO INSIDERS AND PROFESSIONALS
                                                     (Amounts in Thousands)
                     Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section
                                        101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
   Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).



                                                                                                                              PERIOD                    MONTH
  INSIDERS: NAME/COMP TYPE                                                                                            8/2/2020 - 8/29/2020       8/30/2020 - 10/3/2020

Ask, Carrie Ann                                      Salary                                                         $                       54                    $54
Bragg II, James R                                    Salary                                                                                 37                     37
Hansen II, Richard B                                 Salary                                                                                 34                     34
Lathi, Dinesh Subhash                                Salary                                                                                 77                     77
Neutze, Mark                                         Salary                                                                                 31                     31
Ricci, Steven James                                  Salary                                                                                 28                     28
Rhodes, Archibald Alexander                          Salary                                                                                 35                     35
Sherman, Boris Peter                                 Salary                                                                                 38                     38
Smith, Michael Shane                                 Salary                                                                                 33                     33
Vazquez, John                                        Salary                                                                                 19                     19
TOTAL INSIDERS (MOR-1)                                                                                              $                      385                   $385

                                                                                                                              PERIOD                    MONTH
  PROFESSIONALS                                                                                                       8/2/2020 - 8/29/2020       8/30/2020 - 10/3/2020

Morgan Lewis                                                                                                        $                      155   $                387
Mourant (Cayman Counsel)                                                                                                                   100                      0
Winstead (Local Counsel)                                                                                                                     4                     15
BRG                                                                                                                                          -                     94
Claims Agent (Prime Clerk)                                                                                                                   -                    863
Gibson Dunn                                                                                                                                  -                    506
Houlihan Lokey                                                                                                                               -                    300
McMillan                                                                                                                                     -                     81
TOTAL PROFESSIONALS (MOR-1)                                                                                         $                      259   $              2,246

*See MOR Notes
                                                     MOR-9
                                                                              Page 13 of 13
